--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Franklin Credit Management Corporation 8-K [fcrm-8k_101113.htm]
Exhibit 10.1

 
CAPITAL CONTRIBUTION AGREEMENT
 
 
THIS CAPITAL CONTRIBUTION AGREEMENT (the “Agreement”), made the 11th day of
October 2013, and effective September 30, 2013, between Franklin Credit
Management Corporation, a Delaware Corporation, with its principal place of
business at 101 Hudson Street, 25th Floor, Jersey City, N.J. (“FCRM” or the
“Company”) and Thomas J. Axon, Number 6 Harrison Street, Fifth Floor, New York,
N.Y.  (“Mr. Axon”) hereby agree as follows:
 
1.  
Purchase of Preferred Stock. Subject to the terms and conditions herein, Mr.
Axon agrees to purchase from the Company an aggregate of Two Million Fifty
Thousand (2,050,000) shares of non-transferrable restricted Preferred Stock, par
value $0.001, in the Company (the  “Preferred Shares”) at the price of $2.00 per
share for an aggregate purchase price of Four Million One Hundred Thousand
($4,100,000.00) dollars. Except as otherwise provided in this Agreement, Mr.
Axon shall have no right to (1) withdraw, redeem or exchange the Preferred
Shares, or (2) receive a liquidation preference on account of the Preferred
Shares.  The Preferred Shares shall be paid for in US dollars and in immediately
available funds, payable as follows:

 
a.     
The Company shall issue Mr. Axon 250,000 shares of Preferred Stock in exchange
for Five Hundred Thousand ($500,000.00) dollars, which was paid to the Company
by Mr. Axon on May 20, 2013 and is hereby acknowledged as received by the
Company (the “Initial Contribution”);

 
b.     
Mr. Axon shall purchase a minimum of 100,000 shares of Preferred Stock per month
for an aggregate minimum monthly purchase of Two Hundred Thousand ($200,000.00)
dollars, in cash in non-refundable funds, monthly on the 20th of each month
until such date as Mr. Axon has purchased and holds 2,050,000 Preferred Shares
and an aggregate amount of $4.10 Million has been paid in full (with such date
on which the $4.10 Million has been paid in full to be referred to herein as the
“Exchange Date”).

 
c.     
In the event of any consolidation or merger of the Company into any other
corporation or other entity or person, the Company shall have the right, but not
the obligation, to accelerate this Agreement and repurchase all or, at its
election, a portion of the Preferred Shares from Mr. Axon at the purchase price
paid by Mr. Axon for the Preferred Shares, plus any accrued and unpaid dividends
payable to Mr. Axon on account of such Preferred Shares. Any shares not
repurchased by the Company shall be converted into common stock of the Company
under the procedures set forth under Paragraph 15, with the Conversion Date, for
purposes of this provision only, to be the date of acceleration by the Company.
Notwithstanding the foregoing, Mr. Axon shall have the right within no later
than thirty (30) days of any acceleration by the Company to purchase the
remaining Preferred Shares necessary to exercise his rights under Paragraph 5 to
exchange the Preferred Shares for the Property and to exercise the Exchange
Option, prior to the Company repurchasing all, or at its election, a portion of
the Preferred Shares.

 
 
 

--------------------------------------------------------------------------------

 

d.      
All certificates representing the Preferred Shares shall have endorsed thereon
the following legends:

 
(1)      
THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF A CAPITAL CONTRIBUTION AGREEMENT BETWEEN FRANKLIN CREDIT MANAGEMENT
CORPORATION AND THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE.  NO TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN
CONTRAVENTION OF SUCH AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THE
CERTIFICATE TO THE SECRETARY OF FRANKLIN CREDIT MANAGEMENT CORPORATION; and

 
(2)      
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 
e.      
Mr. Axon shall be entitled to receive, when, if and as declared by the Board of
Directors of the Company, out of funds legally available therefore, cumulative
dividends payable as set forth herein. Dividends on each Preferred Share shall
accrue and shall be cumulative and accumulate commencing as of the first of the
month immediately following the date of issuance of each such Preferred Share,
whether or not earned or declared by the Board of Directors of the Company, at
the dividend rate of seven percent (7%) per annum based on the price of $2 per
share paid for each such Preferred Share, until paid, in preference and priority
to any payment of any dividend on the common stock of the Company.

 
2. 
Nature of Preferred Shares.  The amounts paid by Mr. Axon for the Preferred
Shares represent capital contributions made by Mr. Axon.  Payments made on
account of the Preferred Shares are non-refundable, with no distribution,
redemption or withdrawal rights (except for the right of exchange as provided
herein).  There shall be no voting or redemption rights associated with the
Preferred Shares. Except as expressly provided in this Agreement, Mr. Axon,
without the written consent of the Audit Committee of the Board of Directors of
the Company, which may be withheld by the Audit Committee in its sole
discretion, may not directly or indirectly offer, sell, transfer, grant any
option for the purchase of, enter into any arrangement with the same economic
effect as a sale of, relinquish, liquidate, divest, assign, hypothecate, pledge,
encumber, convey in trust, transfer by gift, bequest or descent, or otherwise
dispose of voluntarily or by operation of law any Preferred Shares acquired by
him or any part thereof to any person or entity during his lifetime or upon his
death.

 
 
 

--------------------------------------------------------------------------------

 
3. 
Obligations Unconditional.  The obligations of Mr. Axon to purchase the
Preferred Shares are absolute, irrevocable and unconditional in all respects and
shall be unaffected by any circumstance whatsoever.  Payments of the capital
contributions shall be made by wire transfer to the Company according to written
instructions provided by the Company in immediately available funds.  The
payment obligations provided for in this Agreement are absolute and
unconditional and not subject to any defense, set-off, counterclaim, rescission,
recoupment or adjustment except as specifically provided herein.

 
4. 
Right to Accelerate Purchases of Preferred Shares.   Mr. Axon has the right to
purchase additional Preferred Shares in advance of the minimum requirements of
Paragraph 1 at any time without penalty, subject to the maximum entitlement
under this Agreement to purchase 2,050,000 Preferred Shares.

 
5. 
Right to Exchange Preferred Shares.   The Company grants to Mr. Axon an
irrevocable and exclusive option (the “Exchange Option”), exercisable on or
after the Exchange Date, to exchange 2.05 Million Preferred Shares (the “Option
Price”) for the real property described on the attached Exhibit A (the
“Property”). Mr. Axon shall have no right whatsoever to exercise the Exchange
Option prior to the Exchange Date. The term “Property” as used in this
Agreement, includes all personal property located on the real property described
on the attached Exhibit A, together will all interests in any buildings located
thereon.

 
6. 
Transfer of Deed.  The Company agrees to complete, sign and hold in escrow, a
Quit Claim Deed conveying any and all right, title, and interest of the Company
in and to the Property, except for those items listed on the attached Exhibit B,
together with any encumbrances that may be caused by the acts or omissions of
Mr. Axon after the parties sign this Agreement.

 
a.      
The Company agrees to deliver the Quit Claim Deed to Mr. Axon within ten (10)
days of the receipt of notice of the exercise of the Exchange Option and
delivery of 2.05 Million shares of Preferred Stock (the “Closing Date”);

 
b.      
The deed shall be the usual quit claim deed and in proper statutory short form
for recording. It shall be duly executed and acknowledged by the Company at the
Company’s expense, so as to convey to Mr. Axon the fee simple interest of the
Property, free of all liens and encumbrances except as set forth in Exhibit B;

 
c.      
Unless otherwise specifically prohibited under the terms and conditions of the
Agreement, the Company shall convey and Mr. Axon will accept the Property
subject to all covenants; conditions; restrictions; easements of record; fire
and building codes; land use, zoning, and environmental protection regulations;
and any defects or clouds on the title of the Property; and any state of facts
which any inspection and/or accurate survey may show;

 
 
 

--------------------------------------------------------------------------------

 
d.      
An escrow agreement naming the agent and assigning custody of the signed
documents will be signed by both parties; and,

 
e.      
Prior to the Closing Date and delivery of the Quit Claim Deed, the Company shall
remain the sole legal, beneficial and equitable owner of the Property. Prior to
the Closing Date and delivery of the Quit Claim Deed, Mr. Axon shall have no
right, title or interest, legal or equitable in the Property, except as
expressly provided herein.

 
7. 
Possession.  Pending satisfaction, in full of the Option Price and exercise of
the Exchange Option, the Company will retain use and possession of the
Property.  Use and possession of the Property shall be given and conveyed to Mr.
Axon on the Closing Date of this Agreement unless otherwise agreed by the
parties.

 
8. 
Real Estate Taxes, Water Bills and Sewer Charges.  The real estate taxes, water
bills, and sewer charges shall be prorated as of the Closing Date. The Company
agrees to pay all the real estate taxes, water bills, and sewer charges that
come due and payable prior to the Closing Date of this Agreement. The Company
agrees to provide proof of payment to Mr. Axon for all real estate taxes, water
bills, and sewer charges. Mr. Axon agrees to pay all the real estate taxes and
assessments, water rents, and any sewer charges that shall be taxed or assessed
upon the Property from and after the Closing Date of this Agreement.

 
9. 
Fire and Other Insurances.  The Company agrees to name Mr. Axon as an additional
insured on any property and liability insurance policy maintained or purchased
by the Company covering the Property and to provide Mr. Axon with a copy of the
insurance binder.

 
10. 
Condemnation.  In the event of the condemnation or taking by eminent domain of
any interest that is the subject of this Agreement, Mr. Axon shall be made a
party to any related proceedings, and the amount of any award to be accepted or
whether the amount of such award shall be determined by trial in the courts
shall require the consent of Mr. Axon, which consent shall not be unreasonably
withheld, delayed, or conditioned. The amount of such award by agreement, or
after trial or otherwise, shall be paid to the Company and applied as to the
purchase of Preferred Shares due hereunder. If the amount of the award is
greater than the remaining purchase obligation due, the Company shall pay to Mr.
Axon the difference between the amount of the award and the remaining Preferred
Shares purchase obligations.

 
11. 
Reserved.

 
12. 
Inspection.  Mr. Axon agrees that a full inspection of the Property has been
made and that the Company shall not be held to any promise respecting the
condition of any improvements on the Property other than what is written in this
Agreement. At such time as the Property is conveyed to Mr. Axon it shall be
conveyed “as is.”

 
13. 
Improvements/Repairs. The Company will keep the Property in good order and
reasonable repair prior to the Closing Date.  Any special assessments for
renovations or similar work related to the Property coming due and payable prior
to the closing date shall paid by the Company.  The Company shall be entitled to
be reimbursed in cash by Mr. Axon for any credit, recovery or refund of any
special assessments or interest payments that may have been overpaid or paid for
the benefit of another condominium unit owner other than the Company prior to
the Closing Date, but recovered, received or applied for the benefit of Mr. Axon
or the Property on or after the Closing Date.  Any special assessments for
renovations or similar work related to the Property coming on or after the
closing date shall be paid by Mr. Axon.

 
 
 

--------------------------------------------------------------------------------

 
14. 
Rental Income.  Prior to the Closing Date, all rental income from the Property,
including but not limited to the current lease to BevForce at the rate of
$17,500 per month shall belong to the Company.  Post-closing the rental income
shall belong to Mr. Axon.

 
15. 
Mr. Axon Default.  Mr. Axon is in default in the event any full Preferred Shares
purchase obligation under Paragraph 1 is not made within sixty (60) days of the
monthly due date. In the event a particular full monthly Preferred Shares
purchase is not made within sixty (60) days of the related monthly due date,
subject to the review and approval by the Audit Committee of the Board of
Directors of the Company to be granted in its sole discretion, Mr. Axon may cure
the shortfall attributable to that monthly capital contribution over a period of
no more than sixty (60) days so long as no other breach, default or event of
default then exists or would exist but for notice. Upon the occurrence of a
default, subject to the expiration of the cure period provided in this paragraph
to the extent applicable, the issued Preferred Shares, as well as any accrued
and unpaid dividends, shall be automatically converted at the conversion rate
(the “Conversion Rate”) into shares of common stock of the Company, effective as
of the first of the month immediately following the default and any cure period
expiration (the “Conversion Date”), in full satisfaction of any obligations owed
by the Company to Mr. Axon hereunder. The Conversion Rate shall equal (a) the
aggregate capital contributions made by Mr. Axon to the Company, plus any
accrued and unpaid dividends, divided by (b) the greater of (x) the closing
price of the common stock of the Company on the day immediately prior to the
Conversion Date or if such day is not during a “window period” during which Mr.
Axon would otherwise be permitted to purchase Company securities, under the
Company’s insider trading policy then in effect, then the first business day of
the next “window period” that would be applicable to Mr. Axon or (y) $0.41. The
shares of common stock shall have endorsed thereon the legend stated in
Paragraph (1)(c)(2).  Notwithstanding the foregoing, in the event Mr. Axon
willfully or intentionally defaults in his obligations under this Agreement for
the purpose of benefiting from an actual or potential economic advantage to him,
the Company shall, in addition to any other remedies it may have under this
Agreement, be entitled to liquidated damages equal to the market value of the
common stock of the Company received by Mr. Axon on the Conversion Date. MR.
AXON ACKNOWLEDGES AND AGREES THAT LEGAL, OR MONETARY, DAMAGES MAY BE DIFFICULT
TO ASCERTAIN WITH CERTAINTY AND THAT SUCH LIQUIDATED DAMAGES AS SET FORTH HEREIN
ARE A FAIR ESTIMATE OF ACTUAL DAMAGES AND NOT INTENDED AS A PENALTY.

 
16. 
The Company’s Remedy.  If Mr. Axon defaults, the Company shall have the right to
proceed to protect its legal interest using any and all available legal and
equitable means, and Mr. Axon shall be liable for the Company’s reasonable
attorney fees and court costs. Pursuant to New York State law, the Company shall
not proceed on default in village, town, or city court.

 
17. 
The Company Default.  The Company is in default if: (1) it does not provide Mr.
Axon with the quit claim deed within thirty (30) days of Closing Date, or (2)
the Company takes any action which makes it impossible for the Company to
deliver the Property as completed by this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
18. 
Mr. Axon’s Remedies.  If the Company defaults, Mr. Axon shall have the right to
proceed to protect its legal interest using any and all available legal and
equitable means; including but not limited specific performance.  The Company
shall be liable for Mr. Axon’s reasonable attorney fees and court costs.
Pursuant to New York State law, Mr. Axon shall not proceed on default in
village, town, or city court.

 
19. 
Notices.  Notices, demands, or requests made between Mr. Axon and the Company
must be in writing and may be delivered in person or sent by first class mail to
the addresses set forth on page one (1) of this Agreement unless notice of an
address change has been provided to the other party in writing. If the Company
provides written notice of a change of address to Mr. Axon, or Mr. Axon provides
written notice of a change of address to the Company, the updated address must
be used.

 
20. 
Parties Bound by this Agreement. This Agreement shall apply to and bind the
heirs, executors, administrators, legal representatives, successors, and assigns
of the respective parties to this Agreement.

 
21. 
Assignment.  Mr. Axon shall have the right to assign this Agreement or convey
any of the rights in this Agreement, with the prior written consent of the
Company, which consent may be withheld in its sole discretion.

 
22. 
Interpretation of Agreement.  This Agreement shall be governed by, construed,
and endorsed in accordance with the laws of the State of Delaware. If any
provision of this Agreement is held invalid, illegal, void or unenforceable by
any rule, law, administrative order, or judicial decision, all other provisions
of the Agreement shall remain in full force.

 
23. 
Modification. This Agreement may not be changed by simply talking about desired
changes. Changes can only occur upon written agreement signed by both parties.

 
24. 
Representations and Warranties of the Company.  As of the date hereof, the
Company hereby represents and warrants to Mr. Axon, to the best of its knowledge
and belief:

 
a.      
the Company knows of no other party who has an interest in the property that has
not been disclosed to Mr. Axon in this Agreement;

 
b.      
there are no delinquent real estate taxes, or water and sewer charges which have
previously become due and owing;

 
c.      
no labor, service, or materials have been furnished for the improvement of the
real estate during the last eight months, or if such labor, service, or
materials have been furnished, payment in full or acceptable arrangements for
payment in full for the improvements have been made;

 
d.      
the Company agrees not to borrow any money against the property unrelated to
that which is disclosed on Exhibit B;

 
 
 

--------------------------------------------------------------------------------

 
e.      
the Company agrees to take all commercially reasonable actions to prevent any
additional lien being placed against the property;

 
f.       
the Company agrees that if any lien or judgment is placed on the property
pursuant to any action brought against the Company, the Company shall discharge
the lien or judgment before final payment is made or reduce the purchase price
by the amount of the lien or judgment; and,

 
g.      
the Company has not dealt with any broker in connection with the Property. The
Company will indemnify and hold harmless Mr. Axon from and against any and all
claims, loss, liability, cost and expense (including reasonable attorney's fees)
resulting from any claim that may be made against Mr. Axon by any broker or
other person claiming a commission, fee or other compensation by reason of this
transaction, if the same shall arise by or on account of any act of the Company
or its representatives. Mr. Axon represents and warrants that Mr. Axon has not
dealt with any broker in connection with the Property. Mr. Axon will indemnify
and hold harmless the Company from and against any and all claims, loss,
liability, cost and expense (including reasonable attorney's fees) resulting
from any claim that may be made against the Company by any broker or other
person claiming a commission, fee or other compensation by reason of this
transaction, if the same shall arise by or on account of any act of Mr. Axon.

 
25. 
Recording.  The parties to this Agreement agree that this Agreement, contract or
a memorandum thereof, shall be recorded in the New York County Clerk’s Office
along with all other required documents. Parties further agree to take whatever
reasonable steps necessary to complete the documents required for filing.

 
26. 
Merger Of All Prior Understandings. It is understood and agreed that all
understandings and agreements heretofore had between the Company and Mr. Axon
regarding the Property and subject matter of this Agreement are merged in this
Agreement, this Agreement fully and completely expresses their agreement, and
that the same is entered into after full investigation, neither party relying
upon any statement or representation not embodied in this Agreement, made by the
other.

 
27. 
Company Approval.  This Agreement is subject to approval by the Company’s Audit
Committee and Board of Directors (“Company Approval”).

 

 
 

--------------------------------------------------------------------------------

 

The parties have duly executed this Agreement.
 

   
Franklin Credit Management Corporation:
                /s/ Paul D. Colasono    
BY:
Paul D. Colasono    
ITS:
Chief Operating Officer        

 

          Mr. Axon             /s/ Thomas J. Axon       Thomas J. Axon

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Sixth Floor, Number 6 Harrison Street.
 
Block: 181, Lot: 1106
New York City, New York
(See attached Schedule for Legal Description)


Commercial Condominium Unit 6
6 Harrison Street
New York, NY 10013


 
Unit 6C at 350 Albany Street.
 
Block 16, Lot 2054
New York City, New York
(See attached Schedule for Legal Description)


Condominium Apartment Unit 6C
350 Albany Street
New York, NY 10280

 
 

--------------------------------------------------------------------------------

 

 
Exhibit B

 
Collateral Mortgage dated May 16, 2012 and recorded on August 21, 2012 by
Franklin Credit Management Corporation in favor of Communications Workers Of
America Local 1180 under CRFN 2012000330970
 
 

--------------------------------------------------------------------------------